Citation Nr: 1044390	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability 
secondary to service-connected right knee cruciate deficiency 
with chondromalacia and degenerative arthritis. 
 
2.  Entitlement to service connection for a right hip disorder 
secondary to service-connected right knee cruciate deficiency 
with chondromalacia and degenerative arthritis. 
 
3.  Entitlement to service connection for degenerative changes of 
the lumbar spine secondary to service-connected right knee 
cruciate deficiency with chondromalacia and degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1983.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a November 2007 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
denied service connection for left knee, low back and right hip 
disabilities as secondary to service-connected right knee 
cruciate deficiency with chondromalacia and degenerative 
arthritis.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board concludes that further assistance to the Veteran is 
required in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).

The Veteran asserts that he has left knee, low back and right hip 
disabilities secondary to service-connected right knee cruciate 
deficiency with chondromalacia and degenerative arthritis. 

The applicable law provides that a disability which is 
proximately due to or the result of a service-connected disease 
or injury (including the treatment therefor) shall be service 
connected. 38 C.F.R. § 3.310 (2010).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310(b).

The Board observes that the Veteran was examined for compensation 
and pension purposes in November 2007 as to the matters claimed 
above.  The instructions to the examiner only requested that an 
opinion be provided as to whether the right hip, left knee and 
low back disorders were secondary to or the result of the 
service-connected right knee.  The Board notes that the RO's 
instructions failed to request that the examiner consider whether 
the claimed disorders were aggravated by the service-connected 
disorder, and the examiner did not provide any opinion in this 
regard.  The Board points out that as aggravation of a 
nonservice-connected disability by a service-connected disability 
is also a criterion relative to secondary service connection and 
must be considered.  Therefore, an opinion as to whether the 
Veteran's has left knee, right hip and low back disabilities that 
have been aggravated by the service-connected right knee must 
also be obtained.  The fulfillment of the VA's statutory duty to 
assist the appellant includes requesting a contemporaneous and 
thorough VA medical examination by a specialist when indicated, 
and providing a medical opinion which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Under the circumstances, the Board finds that the Veteran should 
be scheduled for another examination to be conducted by a VA 
physician to clarify whether his claimed left knee, right hip and 
low back disabilities have been aggravated by the service-
connected right knee pursuant to Allen and 3.310(b).

The Board also observes that the Veteran appears to receive 
regular VA treatment for a number of complaints and disorders, 
including those of an orthopedic nature.  The record contains VA 
outpatient records dating through August 2007.  As there is 
constructive notice of the existence of additional VA records, 
they must be retrieved and associated with the other evidence on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
VA outpatient records dating from September 2007 should be 
requested and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve the Veteran's VA outpatient 
records dating from September 2007 and 
associate them with the claims folder. 

2.  The Veteran should be afforded a VA 
examination by an appropriate VA 
specialist that includes an opinion as to 
whether claimed left knee, right hip and 
low back disorders are secondary to or 
have been aggravated by service-connected 
right knee cruciate deficiency with 
chondromalacia and degenerative arthritis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner and clinical findings should be 
reported in detail.

Based on a thorough review of the record, 
clinical evidence and a physical 
examination, the examiner is requested to 
provide an opinion with supporting 
rationale as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's left 
knee, right hip and low back disorders are 
proximately due to (secondary to) or have 
been made chronically worse (aggravated) 
by the service-connected right knee 
cruciate deficiency with chondromalacia 
and degenerative arthritis.  The opinion 
should be set forth in detail in a 
narrative report.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
in full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


